Citation Nr: 0301476	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation 
for a right ankle fracture.  

2.  Whether new and material evidence has been submitted 
to reopen the claim for muscle hernia, left anterior 
thigh.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision, 
which denied a compensable rating for a right ankle 
fracture.  An April 2002 rating decision determined that 
new and material evidence had not been submitted to reopen 
the claim for muscle hernia, left anterior thigh.  The 
current appeal ensued.  


REMAND

The veteran and his representative contend, in essence, 
that his right ankle fracture is more severe than the 
current evaluation reflects.  He also maintains that there 
is sufficient evidence to reopen the claim of service 
connection for muscle hernia, left anterior thigh.  

In August 2002, the veteran requested a Board hearing in 
Washington, DC.  His hearing was scheduled for 
February 25, 2003.  In November 2002, the veteran 
contacted the Board, indicating, in pertinent part, that 
he was unable to travel to Washington, DC, was canceling 
his February 2003 hearing, and requesting that he be 
scheduled for a Travel Board hearing closer to his home.  
The veteran has a right to such a hearing.  38 U.S.C.A. 
§ 7107(b) (West Supp. 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2002).  Therefore, a Travel Board hearing should 
be scheduled for him pursuant to 38 C.F.R. § 20.704 
(2002).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action 
and schedule a Travel Board hearing for 
the veteran.  He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  


Thereafter, the claims folder should be returned to the 
Board for further appellate review.  No action is required 
of the veteran until he receives further notice.  The 
purpose of this remand is to accord the veteran due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




